internal_revenue_service number release date index number ---------------------------------- --------------------- --------------------------------------- -------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc fip plr-148847-13 date date legend company ---------------------- ------------------------------------------------------------------ llp llp state ------------------------ ------------------------------ ------------ dear --------------- this is in reply to a letter dated date requesting on behalf of company an extension of time under sec_301_9100-1 of the procedure and administration regulations to elect to be treated as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code facts company is a state corporation that was formed on date company’s primary business is dealing with real_estate_assets that it owns either directly or through subsidiaries company has at all times intended to qualify as a reit beginning with its first taxable_year ending date llp is an accounting firm hired by company to prepare its federal tax returns llp is a law firm providing services to company plr-148847-13 on date the due_date for company’s first federal_income_tax return llp tried to file electronically form_7004 to request an automatic_extension of time for company to file its return for the form was rejected with a response that the form code on the form_7004 did not match the form code in the internal_revenue_service database thereafter llp filed electronically another form_7004 but for a form_1120 which is for a non-reit corporation instead of form reit the correct form for company llp also mailed a paper form_7004 on behalf of company on date llp filed a form_1120 rather than form 1120-reit on behalf of company for its first taxable_year neither company nor llp was informed that a form_7004 had been rejected prior to the filing of the form_1120 llp did not inform company or llp that llp would not be filing an 1120-reit on behalf of company on date llp became aware that form 1120-reit had not been filed for company on date llp notified company and llp of the need to file form 1120-reit in order to elect reit status for company prior to that notice company was unaware of the need to file form reit instead of form_1120 to elect reit status after llp notified llp of the need to file form 1120-reit for company llp immediately began preparing the form 1120-reit for company the following representations are made in connection with the request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service granting the relief requested will not result in company having a lower tax_liability in the aggregate for all years to which the election applies than company would have had if the election had been timely made taking into account the time_value_of_money company does not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time company requested relief and the new position requires or permits a regulatory election for which relief is requested plr-148847-13 company failed to file the election inadvertently company has not used hindsight to seek an extension of time to make the election company always had the intent to elect reit status if company had been advised by their tax professionals of the need for the election to be made on form 1120-reit company would have made the election on that form law and analysis sec_856 of the code provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such election for a previous taxable_year sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted we conclude that company has shown good cause for granting a reasonable extension of time to elect to be treated as a reit under sec_856 of the code we further conclude that the time for filing the election under sec_856 is extended by days from the date of this letter this ruling is limited to the timeliness of the filing of company’s form1120-reit for purposes of the election under sec_856 of the code this ruling’s application is limited to the facts representations code sections and regulations cited plr-148847-13 herein no opinion is expressed with regard to whether company otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours susan thompson baker susan thompson baker senior technician reviewer branch office of the associate chief_counsel financial institutions products
